Tompkins Financial Corporation 10-K Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors Tompkins Financial Corporation: We consent to the incorporation by reference in the Registration Statements (No. 333-60871, 333-60873, 333-75822, 333-108002, 333-160738, and 333-163977) on Forms S-8 and in the Registration Statements (No. 333-40534, 333-86864, 333-120686, 333-145750, and 333-160740) on Forms S-3 of Tompkins Financial Corporation and subsidiaries of our reports dated March 8, 2012, with respect to the consolidated statements of condition of Tompkins Financial Corporation and subsidiaries as of December 31, 2011 and 2010, and the related consolidated statements of income, changes in shareholders’ equity, and cash flows for each of the years in the three-year period ended December 31, 2011, and the effectiveness of internal control over financial reporting as of December 31, 2011, which reports appear in the December 31, 2011 annual report on Form 10-K of Tompkins Financial Corporation. /s/ KPMG LLP Syracuse, New York March 8, 2012
